DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the amendments and arguments filed August 17, 2022.  Claims 1-32 are currently pending wherein claims 1-30 read on a polymer composition, claim 31 reads on a molded part containing said composition, and claim 32 reads on an electrical connector formed from said polymer composition.

Allowable Subject Matter
Claims 1-32 are allowed.
The following is an examiner’s statement of reasons for allowance:
The pending claims are allowable over the closest reference: Kihara et al (JP 201/057258).

Summary of claim 1:
A polymer composition comprising:
a polymer matrix containing at least one thermotropic liquid crystalline polymer, and
at least one hollow inorganic filler having a dielectric constant of about 3.0 or less at a frequency of 100 MHz,
wherein the weight ratio of the at least one thermotropic liquid crystalline polymer to the at least one hollow inorganic filler is from about 0.1 to about 10,
wherein the polymer composition exhibits a dielectric constant of 3.4 or less and a dissipation factor of about 0.02 or less, as determined at a frequency of 10 GHz, and wherein repeating units derived from aromatic dicarboxylic acids constitute from 15 mol.% to about 60 mol % of the thermotropic liquid crystalline polymer.


Kihara teaches a liquid crystal polymer composition (0001) that contains a liquid crystal polymer and a glassy spherical hollow body filler (0011).  Kihara teaches the amount of polymer to be 100 parts and the amount of hollow filler to be 21 parts (0092 example 6) reading on a ratio of 4.76.  Kihara teaches the dielectric constant of that example to be 3.05 and the dissipation factor to be 0.002 (0092 example 6).  Kihara teaches, in a comparative example, the repeating units derived from aromatic dicarboxylic acids to be 21 mol% (comparative examples 8 and 9).  However, Kihara does not teach or fairly suggest the claimed polymer composition wherein the composition has the claimed mole percentage of the aromatic dicarboxylic acid in combination with the composition having the claimed filler, the composition having the claimed dielectric constant, and the composition having the claimed dissipation factor.

In light of the above discussion, it is obvious that the pending claims are patentable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WHITELEY whose telephone number is (571)272-5203. The examiner can normally be reached 8 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 5712721098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA WHITELEY/Primary Examiner, Art Unit 1763